Citation Nr: 9935040	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-06 870A	)	DATE
	)
	)



THE ISSUE

Whether a June 1996 decision of the Board of Veterans' Appeals 
that denied entitlement to service connection for post-traumatic 
stress disorder and tinnitus, should be revised or reversed on 
the grounds of clear and unmistakable error.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel






FINDINGS OF FACT

1.  The veteran in this case served on active duty from December 
1966 to November 1968.  

2.  In April 1998, the United States Court of Appeals for 
Veterans Claims (hereinafter, the "Court") affirmed a June 7, 
1996, Board decision, which denied entitlement to service 
connection for post-traumatic stress disorder and tinnitus.  
Walden v. West, No. 96-883 (U.S. Vet. App. April 17, 1998).  

3.  On May 5, 1998, the veteran filed a motion for 
reconsideration of the Board decision issued on June 7, 1996.  
This motion was denied in May 1999; however, the veteran was also 
informed that the Board would consider the veteran's motion for 
reconsideration as a request for revision of the Board's June 7, 
1996, decision based on clear and unmistakable error (CUE).  



CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision 
based on clear and unmistakable error have not been met, the 
motion is dismissed with prejudice to refiling.  38 C.F.R. § 
20.1400(b) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of 
CUE except for those decisions which have been appealed to and 
decided by the Court, and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400 
(1999).  

In April 1998, the Court affirmed the June 7, 1996, Board 
decision that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  Since the Board 
decision has been appealed and a decision has been rendered 
concerning the Board's decision, the veteran may not bring a 
motion to revise the Board's June 1996 decision.  Accordingly, 
because the moving party's action fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1400(b), the Board does 
not have jurisdiction to adjudicate the merits of the motion and 
it is dismissed with prejudice.  



ORDER

The motion is dismissed with prejudice to refiling.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



